Ames, C.
In 1902, Dawes county seems to have engaged extensively in the business of tbe foreclosure by the county, as plaintiff, of delinquent tax liens upon real property situate within its territorial limits. Tbe county attorney procured tbe plaintiff in error, Card, who ivas an attorney at law, to assist him in compiling tbe data requisite for the purpose, in a very large number of cases, and in the formulation of pleadings and preparation of notices for publication necessary to be employed in tbe foreclosure suits. It is not disputed that the services so rendered- by Card were of tbe reasonable value of $150, or that be was assured by the county attorney that the county would compensate him therefor. But the county board is not alleged to have authorized the employment, or officially, and as a body, to have subsequently ratified or affirmed it, although some of its members, perhaps Avhile the board was in session, arc, testified to have approved of it, if not to have given assurance of its ratification. That the county *789attorney availed himself of this service, and that thus the county may have derived an indirect benefit therefrom, is not disputed, though it is not clear that the county attorney could not or would not have done the work himself, if he had not persuaded Card to do it for him. This is the whole case, as we gather it from the briefs and the record which were submitted without oral argument.
Card presented his claim for the services in question io the county board, by whom it was rejected, and, upon appeal, the district court affirmed their order. From the judgment of affirmance this proceeding is prosecuted. AVe can discover no error. The county board appears not to have employed the plaintiff: in error, or to have authorized his employment by the county attorney, or to have officially ratified the latter. However meritorious the services of plaintiff in error may have been, and that they were largely so is not disputed, his claim for compensation for them from the county appears to have no legal foundation, the mere fact that the county may have benefited from them does not obligate it in a case like the present, in which it had no direct connection with their rendition, and no official opportunity to decline their reception.
It is recommended that the judgment of the district court be affirmed.
Letton and Oldham, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, it is ordered that the judgment of the district court be
Affirmed.